Exhibit 10.1

 

﻿

PULSE BIOSCIENCES, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into by and
between Sandra Gardiner (“Executive”) and Pulse Biosciences, Inc. (the
“Company”), as of November 6, 2019.

1.    Duties and Scope of Employment. 

(a)    Position and Duties.  As of November 18, 2019 (the “Start Date”),
Executive will serve as the Company’s Chief Financial Officer, Executive Vice
President of Finance and Administration, Secretary, and Treasurer operating from
the Company’s offices located in Hayward, California.  Executive will render
such business and professional services in the performance of her duties,
consistent with Executive’s position within the Company.  Executive also will
serve the Company in such other or alternative positions as may reasonably be
assigned to her by the Company’s Chief Executive Officer (“CEO”) and Board of
Directors (the “Board”), which positions may include director and additional or
other officer positions of the Company and subsidiaries of the Company.  The
period of Executive’s rendering of employment services under this Agreement is
referred to herein as the “Employment Term.”

(b)    Obligations.  During the Employment Term, Executive will perform her
duties faithfully and to the best of her ability and will devote her full
business efforts and time to the Company.  For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without previous notification to the Board of such activity.  The Board has the
option of refusing approval for such outside activity, should it determine that
the activity may negatively impact Executive’s ability to perform under this
Agreement.  

(c)    Automatic Resignation.  At the end of the Employment Term, including upon
any termination of employment for any reason, such ending or termination will be
deemed to be an automatic resignation from all director and officer positions of
the Company and any of its subsidiaries, unless the continuation of such
appointments is specifically approved by a resolution of the Board of the
respective corporation or its shareholders.    

﻿

2.    At-Will Employment.  The parties agree that Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice.  Executive understands and agrees that neither her
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of her employment with the
Company.  However, as described in this Agreement, Executive may be entitled to
severance benefits depending on the circumstances of Executive’s termination of
employment with the Company. 

﻿

3.    Compensation.



 

 

--------------------------------------------------------------------------------

 

(a)    Base Salary.  During the Employment Term, the Company will pay Executive
an annual salary of $400,000 as compensation for Executive’s services (the “Base
Salary”).  The Base Salary will be paid periodically (but not less frequently
than bi-monthly) in accordance with the Company’s normal payroll practices and
be subject to the usual required withholdings.  Executive’s salary will be
subject to review and adjustments will be made based upon the Company’s normal
performance review practices.

(b)    Sign-On Bonus.     Executive will receive a one-time signing bonus of
$40,000 (the “Signing Bonus”), less applicable withholdings, which will be
included with Executive’s first regular paycheck following the Start Date. If
Executive resigns other than for Good Reason, or if Executive’s employment is
terminated for Cause before the 12-month anniversary of the Start Date,
Executive shall repay the entire Signing Bonus to the Company.  Executive agrees
to enter into an agreement upon Executive’s termination to authorize the Company
to immediately offset against and reduce any amounts otherwise due or owing
post-termination for the repayment of the Signing Bonus, and will additionally
enter into a repayment agreement with the Company outlining the terms for
repayment of the balance of the Signing Bonus, as necessary. 

(c)    Annual Bonus.  Executive will be eligible to receive an annual bonus  of
up to 40% of her base salary  (the “Target Bonus”) less applicable withholdings,
prorated for the year of hire, upon the attainment of annual designated
corporate goals and milestones, in each case set and measured in the good faith
discretion of the Board at a time consistent with the other executives of the
Company. Executive’s eligibility, and the terms and conditions, for the Target
Bonus will be documented and issued to Executive if and when approved by the
Board.  If awarded, the Target Bonus will be paid prior to the later of (i) the
fifteenth (15th) day of the third (3rd) month following the close of the
Company’s fiscal year in which the Target Bonus is earned or (ii) March 15
following the calendar year in which the Target Bonus is earned, provided that
the Employment Term extends through the date of payment. 

(d)     Start Date Option.  Subject to the approval of the Board, Executive will
be granted an option (the “Start Date Option”) under the 2017 Inducement Equity
Incentive Plan (“Plan”), to acquire 207,684 shares of common stock of the
Company. The stock options provided by the Start Date Option will have an
exercise price per share equal to the closing price of a share of the Company’s
common stock at the date of grant. Subject to certain accelerated vesting
provisions as described herein, the options provided by the Start Date Option
will vest a) 50% of the option shares granted (103,842 option shares) will vest:
25% (25,960 option shares) on the first Anniversary on the Start Date and
thereafter the remaining option shares (77,882 option shares) will vest in equal
amounts on an annual basis over the three year period starting with the first
anniversary of the Start Date and b) 50% of the option shares (103,842 option
shares) will vest based upon the achievement of performance objectives, with
vesting targets set no less than 25% (25,960 option shares) vesting per year
upon achievement of said objectives, established in good faith by the
Compensation Committee of the board of directors.   All vesting subject to the
Executive continuing to be a Service Provider (as defined in the Plan) through
each applicable vesting date and vesting target achievement determination date. 

4.    Employee Benefits.  During the Employment Term, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company of general applicability to other senior executives of the
Company, subject to the eligibility requirements of such plans.  The Company
reserves the right to cancel or change the benefit plans and programs it offers
to its employees at any time. 



-2-

 

--------------------------------------------------------------------------------

 

5.    Vacation.  During the Employment Term, Executive will be entitled to
accrue paid vacation of not less than three (3) weeks per year, in accordance
with the Company’s vacation policy for senior executive officers, with the
timing and duration of specific vacations mutually and reasonably agreed to by
the parties hereto.

6.    Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder within 30
days of her submission of an expense report documenting said expenses, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

7.    Severance.

(a)    Termination other than for Cause, Death or Disability or Resignation for
Good Reason.  During the Employment Term, if (i) the Company (or any parent or
subsidiary or successor of the Company) terminates Executive’s employment for
reasons other than Cause death, or Disability, or (ii) upon Executive’s
resignation from the Company (or any parent or subsidiary or successor of the
Company) for Good Reason (each such termination, an “Involuntary Termination”),
then, subject to the continued observance by Executive of Sections 8 (severance
conditions), 11 (assignment), 12 (notices), 13 (confidential information
agreement), 15 (litigation cooperation), and 17 (miscellaneous) below after the
termination of the rendering of employment services, Executive will receive the
following severance from the Company:

(i)    Severance Payment.    Upon an Involuntary Termination, Executive will
receive continuing payments of the Executive’s Base Salary (as in effect
immediately prior to the Executive’s termination) equal to twelve (12) months
(the “Severance Period”).  The Executive will also receive a Target Bonus (if
applicable) for the year of termination, prorated for the portion of the year
served assuming 100% achievement, payable with the first severance payment. If
the Involuntary Termination occurs at a point in time when the prior year’s
Target Bonus has yet to be paid out, Executive will also receive payment for any
earned portion of Executive’s Target Bonus for that prior year.  The payment of
any severance pursuant to this Section 7(a)(i) will be paid in accordance with
the Company’s normal payroll practices and be subject to the usual required
withholdings.    

(ii)    Accelerated Vesting. 

(1)    Involuntary Termination not in connection with a Change of Control.  If
the Involuntary Termination is not in connection with a Change of Control, the
unvested portion of Executive’s outstanding Equity Awards that would normally
vest over the following twelve (12) months from the date of Executive’s
termination had Executive remained an employee through such period will
immediately accelerate and fully vest prior to Executive’s termination.     

(2)    Involuntary Termination in connection with a Change of Control.   If the
Involuntary Termination occurs within the twelve (12) month period following a
Change of Control, then the unvested portion of Executive’s then outstanding
Equity Awards will immediately vest prior to Executive’s termination.  

(iii)    COBRA.    If Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive and



-3-

 

--------------------------------------------------------------------------------

 

Executive’s eligible dependents within the time period prescribed pursuant to
COBRA, the Company will reimburse Executive for the monthly premiums under COBRA
necessary to continue  group health insurance benefits for Executive and
Executive’s eligible dependents  (at the coverage levels in effect immediately
prior to Executive’s termination) until the earlier of (A) the date upon which
Executive and/or Executive’s eligible dependents becomes covered under similar
plans or (B) the last day of the Severance Period (such reimbursements, the
“COBRA Premiums”).  However, if the Company determines in its sole discretion
that it cannot pay the COBRA Premiums without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will in lieu thereof provide to Executive a taxable monthly
payment payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s termination of
employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the last day of the Severance Period.  For the
avoidance of doubt, the taxable payments in lieu of COBRA Premiums may be used
for any purpose, including, but not limited to continuation coverage under
COBRA, and will be subject to all applicable tax withholdings.  Notwithstanding
anything to the contrary under this Agreement, if at any time the Company
determines in its sole discretion that it cannot provide the payments
contemplated by the preceding sentence without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
Executive will not receive such payment or any further reimbursements for COBRA
premiums. (Collectively, the Company’s COBRA obligations in this paragraph are
referred to as the “COBRA Payments”).

(iv)    Resignation without Good Reason; Termination for Cause; Disability.  If
Executive resigns (other than for Good Reason), or the Company terminates
Executive’s employment for Cause, or Executive’s employment terminates upon
Executive’s Disability, then (i) Executive will no longer vest in any Equity
Award held by Executive, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (iii) Executive will not be entitled to any severance or other
benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company.    

(b)        Accrued Compensation.  For the avoidance of any doubt, in the event
of a termination of Executive’s employment with the Company (or any parent or
subsidiary or successor of the Company) for whatever reason, Executive will be
entitled to receive all accrued but unpaid vacation, expense reimbursements,
wages, and other benefits due to Executive under any Company-provided plans,
policies, and arrangements.

(c)    Exclusive Remedy.  In the event of a termination of Executive’s
employment with the Company (or any parent or subsidiary or successor of the
Company), the provisions of this Section 7 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement.  Executive will be entitled to no severance or other benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in this Section 7.



-4-

 

--------------------------------------------------------------------------------

 

8.    Conditions to Receipt of Severance; No Duty to Mitigate.

(a)    Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Section 7(a) will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”) (including a mutual nondisparagement provision (the
Company’s obligations being limited to its then-current directors and officers
and only for so long as each remains employed by the Company) (the “Release”)
and provided that such Release becomes effective and irrevocable no later than
sixty (60) days following the termination date (such deadline, the “Release
Deadline”).  If the Release does not become effective and irrevocable by the
Release Deadline, Executive will forfeit any rights to severance or benefits
under this Agreement.  In no event will severance payments or benefits be paid
or provided until the Release becomes effective and irrevocable.  Except as
required by Section 8(c), any installment payments that would have been made to
Executive prior to the Release becoming effective and irrevocable but for the
preceding sentence will be paid to Executive on the first regularly scheduled
Company payroll date following the date the Release becomes effective and
irrevocable, and the remaining payments will be made as provided in the
Agreement. 

(b)    Confidential Information Agreement.  Executive’s receipt of any payments
or benefits under Section 7 will be subject to Executive continuing to comply
with the terms of the At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement between the Executive and the Company.

(c)    Section 409A.     

(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Executive has a “separation from service” within the meaning of Section
409A.  Similarly, no severance payable to Executive, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.

(ii)    Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
8(c)(iii).  Except as required by Section 8(c)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

(iii)    Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s separation from service.  All subsequent Deferred
Payments, if any, will be payable in accordance with the payment



-5-

 

--------------------------------------------------------------------------------

 

schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

(iv)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.  It is the intent of this Agreement that all cash severance
payments under Section 7(a)(i) will satisfy the requirements of the “short-term
deferral” rule.

(v)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.

(vi)    The foregoing provisions are intended to be exempt from or comply with
the requirements of Section 409A so that none of the severance payments and
benefits to be provided hereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities or ambiguous terms herein will be
interpreted to be exempt or so comply.  The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A. In no event will the Company reimburse
Executive for any taxes that may be imposed on Executive as a result of Section
409A.

(d)    No Duty to Mitigate.  Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

9.    Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 9, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s severance benefits will be either:

(a)    delivered in full, or

(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to the excise tax under Section 4999 of
the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the



-6-

 

--------------------------------------------------------------------------------

 

following order: (1) reduction of the severance payments under Sections 7(a)(i)
or 7(a)(ii); (2) reduction of other cash payments, if any; (3) cancellation of
accelerated vesting of equity awards; and (4) reduction of continued employee
benefits.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive’s equity awards.  If two
or more equity awards are granted on the same date, each award will be reduced
on a pro-rata basis.  In no event shall the Executive have any discretion with
respect to the ordering of payment reductions. 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 9 will be made in writing by an independent firm
immediately prior to  a Change of Control (the “Firm”), whose determination will
be conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section 9, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 9.  The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 9.

10.    Definition of Terms.  The following terms referred to in this Agreement
will have the following meanings:

(a)    Cause.  For purposes of this Agreement, “Cause” is defined as
(i) Executive’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude, (ii)
Executive’s gross misconduct, (iii) Executive’s unauthorized use or disclosure
of any proprietary information or trade secrets of the Company or any other
party to whom Executive owes an obligation of nondisclosure as a result of
Executive’s relationship with the Company; (iv) Executive’s willful breach of
any obligations under any written agreement or covenant with the Company that is
injurious to the Company; or (v) Executive’s continued failure to perform
Executive’s employment duties after Executive has received a written demand for
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed Executive’s
duties and has failed to cure such non-performance to the Company’s satisfaction
within thirty (30) business days after receiving such notice.  

(b)    Change of Control.  For purposes of this Agreement, “Change of Control”
means the occurrence of any of the following events:

(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities, other than the
acquisition of 50% of the total voting power represented by the outstanding
voting securities when sold by the Company in a capital raising transaction; or

(ii)    the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting



-7-

 

--------------------------------------------------------------------------------

 

power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or

(iii)    the date of the consummation of the sale or disposition by the Company
of all or substantially all the Company’s assets in a transaction that has been
approved by the stockholders of the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.

(c)    Code.  For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.

(d)    Disability.  For the purposes of this Agreement, “Disability” will mean
that Executive has been unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six  (6) months. Alternatively, Executive will be deemed
disabled if determined to be totally disabled by the Social Security
Administration.  Termination resulting from Disability may only be effected
after at least thirty (30) days’ written notice by the Company of its intention
to terminate Executive’s employment.  In the event that Executive resumes the
performance of substantially all of Executive’s duties hereunder before the
termination of Executive’s employment becomes effective, the notice of intent to
terminate based on Disability will automatically be deemed to have been revoked.

(e)    Equity Awards. For purposes of this Agreement, “Equity Awards” means
Executive’s outstanding Company stock options, stock appreciation rights,
restricted stock, restricted stock units, performance shares, performance stock
units and any other Company equity compensation awards.

(f)    Good Reason.  For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent: (i) the assignment
to Executive of any duties beyond the generally recognized scope of employment
of a company Chief Financial Officer or the reduction of Executive’s duties or
the removal of Executive from Executive’s position and responsibilities as Chief
Financial Officer, either of which must result in a material diminution of
Executive’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment; provided, however, if the Executive is
provided with an alternative executive type position within the Company or its
subsidiaries at the same or better compensation as proved herein or that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity will not constitute
“Good Reason”; (ii) a reduction in Executive’s Base Salary (except where there
is a reduction applicable to the management team generally of not more than 10%
of Executive’s Base Salary); or (iii) a material change in the geographic
location of Executive’s primary work facility or location; provided, that a
relocation of less than fifty  (50) miles from Executive’s then present work
location will not be considered a material change in geographic location.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and providing a cure period of not less than thirty (30) days
following the date of such notice and such grounds for “Good Reason” have not
been cured during such cure period.



-8-

 

--------------------------------------------------------------------------------

 

(g)    Section 409A.  For purposes of this Agreement, “Section 409A” means Code
Section 409A, and the final regulations and any guidance promulgated thereunder
or any state law equivalent.

(h)    Section 409A Limit.  For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during the Executive’s
taxable year preceding the Executive’s taxable year of her or her separation
from service, as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s separation from service occurred.

11.    Assignment.  This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

12.    Notice.  All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing. 

If to the Company:

Pulse Biosciences, Inc.

3957 Point Eden Way

Hayward, CA 94545

Attn: Chief Executive Officer

If to Executive:

at the last residential address known by the Company.

13.        Confidential Information.  Executive agrees to enter into and comply
with the Company’s standard At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement (the “Confidential Information
Agreement”).

14.        Business Opportunities.  The Executive agrees, during the Employment
Term, to offer or otherwise make known or available to it, as directed by the
Chief Executive Officer or Board and without additional compensation or
consideration, any business prospects, contracts or other business opportunities
that Executive may discover, find, develop or otherwise have available to
Executive in



-9-

 

--------------------------------------------------------------------------------

 

the Company’s Field of Interest, and further agrees that any such prospects,
contacts or other business  opportunities shall be the property of the Company.

15.        Litigation and Regulatory Cooperation.  During and after the
Executive’s employment with the Company, the Executive shall cooperate fully
with the Company and its affiliates in the defense or prosecution of any claims
or actions now in existence or which may be brought in the future against or on
behalf of the Company and its affiliates which relate to events or occurrences
that transpired while the Executive was employed by the Company.  The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company and its
affiliates at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company and its
affiliates in connection with any such investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive's performance
of obligations pursuant to this Section.  If assistance is required after
Executive is no longer employed by the Company, the Company agrees to compensate
Executive by paying Executive a mutually agreed upon hourly rate for all time
spend beyond five (5) hours.  The performance by the Executive under this
Section after the termination of the Executive's employment with the Company
shall be subject to Executive’s other employment obligations.

16.        Insurance.  The Executive agrees that the Company or its affiliates
may from time to time and for the Company’s or the affiliates’ own benefit apply
for and take out life insurance covering the Executive, either independently or
together with others, in any amount and form which the Company or an affiliate
may deem to be in its best interests.  The Company or the respective affiliate
shall own all rights in such insurance and in the cash values and proceeds
thereof, and the Executive shall not have any right, title or interest
therein.  The Executive agrees to assist the Company and its affiliates, at the
Company's expense, in obtaining any such insurance by, among things, submitting
to customary examinations and correctly preparing, signing and delivering such
applications and other documents as reasonably may be required.  Nothing
contained in this Section shall be construed as a limitation on the Executive’s
right to procure any life insurance for Executive’s own personal needs.

17.    Miscellaneous Provisions.

(a)    Amendment.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive) that is expressly designated as an amendment to this Agreement.

(b)    Waiver.  No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)    Headings.  All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

(d)    Entire Agreement.  This Agreement, together with the Plan, Option
Agreement, and the Confidential Information Agreement (and its exhibits)
represents the entire agreement and



-10-

 

--------------------------------------------------------------------------------

 

understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral.  With respect
to stock options or other Equity Awards granted on or after the date of this
Agreement, the acceleration of vesting provisions provided herein will apply to
such stock options or other Equity Awards.    This Agreement may be modified
only by agreement of the parties by a written instrument executed by the parties
that is designated as an amendment to this Agreement.

(e)    Governing Law.  This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).

(f)    Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)    Withholding.  All payments made pursuant to this Agreement will be
subject to all applicable withholdings, including all applicable income and
employment taxes, as determined in the Company’s reasonable judgment.

(h)    Acknowledgment.  Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

(i)    Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

﻿

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

﻿

﻿

 

 

COMPANY

Pulse Biosciences, Inc.

﻿

 

 

﻿

 

/s/ Darrin R. Uecker

﻿

By:

Darrin R. Uecker

﻿

 

 

﻿

Title:

Chief Executive Officer

﻿

 

 

EXECUTIVE

 

/s/ Sandra Gardiner

﻿

By:

Sandra Gardiner





-11-

 

--------------------------------------------------------------------------------

 



﻿

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]



-12-

 

--------------------------------------------------------------------------------